Title: Enclosure: Memorandum to Robert Cary & Company, 21 July 1766
From: Washington, George
To: Robert Cary & Company



[Mount Vernon] 21 July 1766

Invoice of Scythes to be sent to Potomack Rivr for the use of George Washington.
2 dozn Corn Scythes—all of them to be exactly 3 feet 10 Inches from Heel to point—to be pretty strait in the blade, and not one more than another, but equally alike so, that one Cradle (the fingers of which as they must always have the same curve of the Scythe) may sute them all—To be stout and strong at the Heel, that they may not easily break there by a sudden stroke—and to have a strong plate all along the back able to withstand rough usage.
2 dozn Nibs and Wedges 2 dozn Rings & Wedges ½ dozn Turners Chissels
Note—the Reason of these particular directions is, because no Scythes wil be receivd if they are not made conformable to them.

Go: Washington

